Mr. Chief Justice Quiñones,
after stating the foregoing-facts, delivered the opinion of the court.
The findings of fact contained in the judgment appealed from are accepted, with the exception of the last one.
The adjoining property owners and. the former owners of the properties involved herein having been cited, with the exception of the heirs of José Maria and Fermín Carrasquillo, Agustín and Matías González Eiera, and the Cruz brothers, wiho were served with notice through other persons whom the petitioner stated represented them without proving his statement, and the notices having been published and the testimony of witnesses having been heard, the record was submitted to the district attorney', who did not oppose the granting of the petition.
The provisions of article 395 and rule 5 of article 391 of the Mortgage Law of this Island not having been complied with, in the citation of the former owners of the lands or their predecessors in interest, according to which articles the former owners or their predecessors in interest must be cited in person, if their residences are known, and otherwise by publication, therefore in the formalities had in this proceeding a fundamental defect exists which prevents the approval of the same.
In view of the provisions of the articles of the Mortgage Law above cited and in force in this Island, we adjudge that we should affirm, and we do affirm, the judgment appealed from which was rendered on May 15 of last year, in so far as the dominion title prayed for is therein denied, with costs against the appellant.

Affirmed.

Justices Hernández, Figueras, MacLeary and Wolf concurred.